January 24, 2013




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                            CITY OF HOUSTON, Appellant

NO. 14-11-00903-CV                          V.

     YOUNG SONG AND GINGER SONG D/B/A WHEELBURGER, GENE
   NAZLANKIN D/B/A SILBER ROAD AUTO AND WORLD CATERING, INC.,
                              Appellees
                  ________________________________



       This cause, an appeal from the judgment in favor of appellees, Young Song and
Ginger Song d/b/a WheelBurger, Gene Nazlankin d/b/a Silber Road Auto and World
Catering, Inc., signed October 4, 2011, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment of
the court below REVERSED and RENDER judgment dismissing appellees’ claims
against appellant for want of jurisdiction.

       We order appellees, Young Song and Ginger Song d/b/a WheelBurger, Gene
Nazlankin d/b/a Silber Road Auto and World Catering, Inc., to pay all costs incurred in
this appeal. We further order this decision certified below for observance.